This case was affirmed at a former day of this court, and now comes before us on motion for rehearing. In collating the facts in the previous opinion, we said appellant was running the saddle shop and had a wife in Missouri; we should have stated that one W.P. Lane had the saddle shop and had some unmarried daughters in Missouri, and should have stated that appellant played the game in said room with said Lane. We appreciate very keenly the remarks of appellant's counsel in admonishing this court not to embarrass appellant by the statement that he had grown daughters in Missouri and a living wife in Missouri, when appellant was only twenty-five years of age and unmarried. We take pleasure both in deference to the facts, as disclosed by the record of this case, and through solicitude for the future welfare of appellant in correcting this gross misstatement of the record before us. However, we think the facts disclose that appellant is guilty, and that the place where he played and the circumstances as disclosed in the original opinion show that he was guilty, and the motion for rehearing is overruled.
Overruled. *Page 63